IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CURTIS MCCLENDON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-3815

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 8, 2014.

An appeal from the Circuit Court for Gadsden County.
Jonathan E. Sjostrom, Judge.

Curtis McClendon, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Wes Paxson, III, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The appellant appeals the summary denial of a motion for postconviction

relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The State

concedes that grounds one, two and five were improperly denied as facially

insufficient because the trial court never granted leave to amend. Thus, we reverse
and remand for the trial court to grant the appellant leave to amend grounds one,

two and five pursuant to Spera v. State, 971 So. 2d 754 (Fla. 2007) (holding that a

trial court must allow the defendant at least one opportunity to amend facially

insufficient claims). We otherwise affirm the order on appeal.

      AFFIRMED in part, REVERSED and REMANDED in part.

WOLF and WETHERELL, JJ., and MONACO, TOBY S., ASSOCIATE JUDGE,
CONCUR.




                                        2